Citation Nr: 0121997	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1995 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for PTSD was denied.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. The veteran is diagnosed with PTSD and his PTSD has been 
medically attributed to his service in Vietnam.

3. The veteran's statements regarding his actions in Vietnam 
are credible and consistent with military historical evidence 
regarding the operations of his unit of assignment.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C. § 5103A.  VA is under an affirmative 
duty to obtain a claimant's pertinent service records.  The 
veteran's service personnel records and service medical 
records are associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist the veteran in 
obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment and 
VA examination have been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See 38 U.S.C. § 5103A.  

The veteran has been examined by VA in conjunction with this 
claim.   Accordingly, those aspects of the "duty to assist" 
are satisfied.  The veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as statements of the case and supplemental statements of 
the case that have been issued during the appellate process.  
See 38 U.S.C. § 5103(a).  

In addition, his alleged stressors were reported in his 
written statements and his medical records. The RO has 
requested that the United States Armed Services Center for 
Research of Unit Records (USASCRUR) [formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG)] verify 
the alleged in-service stressors, and USASCRUR has provided a 
response.  In addition, the veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.304(f) (2000).  If 
the veteran is found to have engaged in combat with the 
enemy, then (and only then), his testimony regarding alleged 
stressors must be accepted as conclusive and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstance, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A claimant's 
assertions that he or she engaged in combat with the enemy 
are not sufficient, by themselves, to establish this fact.  
The record must first contain recognized military citations 
or other supportive evidence to establish that he engaged in 
combat with the enemy.

A review of the pertinent evidence of record shows that the 
veteran completed two tours of service in Vietnam as a truck 
driver.  While the evidence does not show that he received 
decorations for combat infantry duty or for being wounded, 
the veteran reported that he came under enemy fire while 
driving on convoys.  He also reported seeing dead bodies 
along the road while driving trucks.  Unit reports from 
USASCRUR indicate numerous instances of enemy fire on convoys 
during the time that the veteran was stationed at the U.S. 
Army Depot-Qui Nhon (USAD-QN).  

The Board concludes that the veteran's statements are 
consistent with his duties as described in unit histories 
provided by USASCRUR, and that in the performance of his 
duties he likely encountered many stressful events.

Additionally, VA medical records show a current diagnosis of 
PTSD resulting from his active service in Vietnam.  In April 
1998 and September 1999, veteran was afforded VA PTSD 
examinations.  During these interviews, the veteran related 
to the examiner, inter alia, being subjected to enemy fire as 
well as seeing dead bodies along the road.  The examiners 
diagnosed post-traumatic stress disorder.  

The Board concludes that the objective evidence of record 
indicates that the veteran has PTSD that has been medically 
linked to his service in Vietnam.  The Board finds his 
statements regarding his stressors credible and supported by 
the information provided by USASCRUR.  Accordingly, a grant 
of service connection for PTSD is in order.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

